Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


           United States Court of Appeals
                        For the First Circuit


No. 03-1490

                               WILLIAM SMITH,

                          Plaintiff, Appellant,

                                       v.

                 FORTIS BENEFITS INSURANCE COMPANY,

                          Defendant, Appellee.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE
           [Hon. Paul J. Barbadoro, U.S. District Judge]



                                    Before

               Torruella and Howard, Circuit Judges,
               and Schwarzer,* Senior District Judge.




     James F. Lafrance, with whom Normandin, Cheney & O'Neil was on
brief, for appellant.
     Joshua Bachrach, with whom Rawle & Henderson LLP, was on
brief, for appellee.



                              October 9, 2003




*
    Of the Northern District of California, sitting by designation.
            Per Curiam.   William Smith ("Smith") appeals from the

district court's grant of summary judgment affirming the denial of

disability benefits under the Employee Retirement Income Security

Act ("ERISA"), 29 U.S.C. § 1132(a)(1).            We affirm the district

court's judgment for the reasons stated by the district judge in

his Memorandum and Order.    Smith v. Fortis Benefits Ins. Co., No.

Civ. 02-55-B (D.N.H. Mar. 6, 2003) (Barbadoro, C.J.).          We outline

a few points relevant to appellant's claims.

            As the relevant facts are set out in the district court's

Memorandum and Order, we give only the essentials.              Smith was

employed as a project/test electronics engineer at New England

Semiconductor ("NES").    Smith sought benefits from Fortis Benefits

Insurance Company ("Fortis") in December 1999 under their Long Term

Disability Plan ("the Plan") after suffering a heart attack.

Fortis denied Smith's application for long term disability benefits

finding Smith's medical limitations did not prevent him from

performing any of the material duties of his position.                 Smith

exhausted   his   administrative   appeals   in    September   2000,    when

Fortis's Appeals Committee denied his appeal based on a finding

that he was capable of working at light to sedentary levels.

            The district court granted Fortis's motion for summary

judgment, finding that there was substantial evidence reasonably

sufficient to support Fortis's decision.            We review grants of

summary judgment de novo, applying the same standard of review to


                                   -2-
the   administrative      determination        that   was    appropriate      in    the

district court.      See Leahy v. Raytheon Co., 315 F.3d 11, 18 (1st

Cir. 2002).

            Appellant's main assertion is that the district court

erred in applying the arbitrary and capricious standard to his

claims, because Fortis allegedly had a conflict of interest.                        The

Plan states that Fortis "has the sole discretionary authority to

determine   eligibility      for    participation           or    benefits    and    to

interpret   the    terms    of    the    Policy.      All        determinations     and

interpretations made by [Fortis] are conclusive and binding on all

parties."     Appellant contends this clause creates a conflict of

interest and, under Leahy, 315 F.3d at 16, and Doyle v. Paul Revere

Life Ins. Co., 144 F.3d 181, 184 (1st Cir. 1998), we are required

to apply a heightened standard to Smith's claim.

            We    agree    with    the    district     court        that   Smith    is

overreaching.     First, there is no indication of the type of actual

conflict that we counseled against in Leahy and Doyle.                       In Pari-

Fasano v. ITT Hartford Life & Accident Ins. Co., 230 F.3d 415, 418

(1st Cir. 2000), we held that the arbitrary and capricious standard

is not altered by a potential conflict of interest.                    Instead, "we

[take] into account the potential for conflict in considering

whether the insurer's decision had strayed outside the bounds of

reasonableness to become an abuse of discretion."                    Id. at 419.     We




                                         -3-
can   discern      neither   a    conflict    of   interest   nor    an   abuse   of

discretion in Smith's case.

              The rest of appellant's arguments cannot be successful.

The Supreme Court has held that the treating physician rule, which

appellant urged be applied to him, does not apply in ERISA cases.

See Black & Decker Disability Plan v. Nord, ___ U.S. ___, 123 S.

Ct. 1965, 1972 (2003).           In addition, appellant urges us to reverse

the district court because Fortis did not give due deference to the

Social Security Administration's decision that he was disabled. We

have stated that these decisions should not be given controlling

weight.   Lopes v. Metro. Life Ins. Co., 332 F.3d 1, 6 n.9 (1st Cir.

2003)(quoting Pari-Fasano, 230 F.3d at 420). Nor is there merit in

Smith's argument that Fortis erroneously classified Smith's duties

as    light   or    sedentary.       Substantial      evidence      supports   that

determination.

              For the foregoing reasons, the district court's grant of

summary judgment is affirmed.




                                        -4-